held that as in this case there were five defendants in trespass, and four had been taken and pleaded to issue, and the process had not continued against the other for several terms, it was a discontinuance of the whole cause.
Davie, for the discontinuance, cited 11 Co., 6, where it is said there was trespass against four, and judgment by default against one, and a writ of inquiry awarded to prevent a discontinuance. In the present case a discontinuance was entered accordingly, though much opposed by the counsel on the other side. *Page 29